IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                   DIVISION ONE
                       Respondent,
                                                   No. 81254-8-I
                  v.
                                                   PUBLISHED OPINION
 BRANDON RASHAD SULLIVAN,

                       Appellant.


       DWYER, J. — Brandon Sullivan appeals from his convictions of robbery in

the first degree and unlawful possession of a firearm in the first degree. Sullivan

asserts that the trial court erred by admitting certain evidence in violation of ER

404(b) and ER 403. Additionally, Sullivan contends that sufficient evidence does

not support a finding that (1) he or an accomplice was armed with a deadly

weapon during the robbery, or (2) he was an accomplice to the robbery. Further,

in his statement of additional grounds, Sullivan asserts that the trial court violated

the appearance of fairness doctrine. Because Sullivan fails to establish an

entitlement to relief on any of these claims, we affirm his convictions.

       Sullivan also contends that he is entitled to be resentenced because the

superior court included two convictions of unlawful possession of a controlled

substance in his offender score. Because a recent decision of our Supreme

Court indicates that Sullivan is entitled to be resentenced, we remand the cause

to the superior court for such action.
No. 81254-8-I/2


                                           I

          On August 18, 2017, at approximately 12:45 a.m., King County Sheriff’s

deputies responded to multiple 911 reports indicating that gun shots had been

fired at Skyway Park Bowl. After the deputies arrived at the bowling alley, they

found the body of Dennis Robinson in an outdoor smoking area. The smoking

area, located at the exterior of the building, was accessible by way of the bar

lounge inside the bowling alley. Robinson had been shot in the head by a 9 mm

bullet.

          Deputies found a 9 mm pistol under Robinson’s body and a 9 mm

magazine cartridge inside a pocket of his sweatpants. The pistol did not have a

magazine cartridge inserted inside. Moreover, a single round was located in the

chamber of the handgun.

          Another individual, Kenneth Gantz, was also found lying in the smoking

area. Gantz had also been shot. Medics arrived at Skyway Park Bowl and

transported Gantz to Harborview Medical Center. He did not survive. Gantz had

been shot by a .40 caliber bullet. A forensic scientist testified that the bullet

appeared to be manufactured by Hornady.

          Deputies found another 9 mm pistol in the smoking area, located under a

chair. Inside the pocket of Gantz’s jeans, deputies found a magazine cartridge

for a 9 mm pistol.

          Numerous bullet casings were also located around both the smoking area

and inside the bar lounge of the bowling alley. Several of these bullet casings

were 9 mm bullet casings. However, six of these bullet casings were .40 caliber




                                           2
No. 81254-8-I/3


bullet casings, manufactured by Hornady. The police did not find a .40 caliber

firearm at the scene of the shootings.

       Detective Mike Mellis retrieved video surveillance footage from cameras

that were located both inside the bowling alley and outside the entrance to the

bowling alley. No video camera captured the events that occurred in the

smoking area. Additionally, no witnesses to the shootings provided a statement

to the police. Accordingly, the police were not able to determine how, exactly,

the shootings in the smoking area had transpired.

       However, while reviewing the video footage that captured the exterior of

the entrance to the bowling alley, Detective Aaron Thompson observed an

incident, which occurred approximately 25 minutes before the shootings,

involving Robinson and three other men. In this video footage, Robinson and the

defendant, Brandon Sullivan, walked together from the parking lot toward the

entrance of the bowling alley. Robinson and Sullivan greeted a man who was

wearing a striped shirt. The man in the striped shirt was never identified.

       After several minutes, a fourth man exited the bowling alley and

approached Robinson, Sullivan, and the man in the striped shirt. This fourth man

was also never identified. After exiting the bowling alley, he conversed with

Sullivan for approximately 30 seconds.

       Robinson then punched the fourth man to the ground. While the man was

on the ground, Sullivan walked toward the man and stood at his feet. Robinson

then kicked and punched the man. A video recorded by a bystander captured

Robinson reaching into the man’s pocket. The man on the ground stated, “You




                                         3
No. 81254-8-I/4


got my wallet dog, for real?” Robinson then took something from the wallet, put it

in his pocket, and tossed the wallet to the ground.

       During this time, Sullivan stood near the man’s feet, crossing his hands at

his waist. An enlarged image of Sullivan from the video captured by the

bystander depicts Sullivan pressing an object, located on the exterior of his shirt,

against his stomach and under his hands. At trial, in referring to the video

footage captured by the bystander, Detective Thompson testified that, in his

opinion, this object was a firearm:

                [DETECTIVE THOMPSON:] So you can see the flat, square
       shape of what I believe to be a gun here in his waist.
                [THE STATE:] And could you describe for the record where
       it is that you are pointing?
                [DETECTIVE THOMPSON:] It is not easy to see in this size
       but on the computer you can blow it up so it’s larger but it is right
       kind of where his arms are crossed. Just above that, you can see
       the flat part of what I believe to be the handle of a handgun.

       After discarding the wallet to the ground, Robinson again punched and

kicked the man on the ground. The man in the striped shirt then entered the

bowling alley and walked to the bar lounge.

       The man on the ground eventually stood up and walked away from the

bowling alley. Robinson followed along the right side of the man as he walked

away. At the same time, Sullivan walked into the parking lot and positioned

himself in a location with an unobstructed view of the man. Sullivan watched the

man walk away.

       Sullivan and Robinson then entered the bowling alley. Approximately one

minute after the robbery, video surveillance footage from inside the bowling alley




                                         4
No. 81254-8-I/5


captured the outline of an object located underneath Sullivan’s shirt and at his

right hip.1

        Sullivan and Robinson then entered the bar lounge and exited to the

smoking area. Nearly 10 minutes after Sullivan and Robinson entered the

smoking area, the man who was robbed returned to Skyway Park Bowl and

entered the bowling alley. The man walked through the bar lounge and exited to

the smoking area.

        Shortly thereafter, the man who had been robbed, followed by Sullivan

and the man in the striped shirt, re-entered the bar lounge and walked to the

entrance of the bowling alley. The man who had been robbed then left the

bowling alley. Sullivan and the man in the striped shirt followed the other man

outside and watched him as he walked away. Sullivan and the man in the striped

shirt then re-entered the bowling alley.

        Sullivan returned to the bar lounge. After Sullivan entered the bar lounge,

the video camera located therein did not capture any footage for approximately

10 seconds. Sullivan was not located in the bar lounge after the camera again

began capturing footage, indicating that he had exited to the smoking area.

        Several minutes later, the bartender and several patrons suddenly ducked

for cover. Sullivan then ran into the bar lounge from the smoking area. His right

arm was extended and, in his right hand, he held an object, which resembled a

pistol. Sullivan subsequently walked back to the smoking area, holding the

object in his right hand. Approximately one minute later, Sullivan exited the


        1 Sullivan appears to have moved the object that he was pressing against his stomach on
the exterior of his shirt during the robbery to a location underneath his shirt and at his right hip.


                                                 5
No. 81254-8-I/6


smoking area and ran toward the entrance of the bowling alley. He exited the

bowling alley and ran into the parking lot.

       Five days later, on August 23, 2017, police officers searched an apartment

inhabited by Sullivan’s girlfriend as authorized by a search warrant. Inside the

apartment, police officers located a garbage bag, which contained mail

addressed to Sullivan, an empty box of ammunition, and three .40 caliber bullets

that were manufactured by Hornady.

       As a result of the incident near the entrance to the bowling alley, the State

charged Sullivan with one count of robbery in the first degree and one count of

unlawful possession of a firearm. The robbery charge alleged that “the

defendant was armed with a deadly weapon, to-wit: a firearm, and displayed

what appeared to be a firearm, to-wit: a pistol, and inflicted bodily injury on” the

victim. Prior to trial, Sullivan moved to bifurcate the trial proceeding with regard

to each crime charged. The trial court granted the motion to bifurcate. The case

proceeded to a jury trial.

       At the conclusion of the proceeding on the robbery charge, the jury found

Sullivan guilty of robbery in the first degree. The verdict form did not provide an

expression of jury unanimity as to either of the alternative means charged.

Additionally, the jury did not enter a verdict on the firearm enhancement special

verdict form, leaving the form blank. Several days later, the same jury found

Sullivan guilty of unlawful possession of a firearm in the first degree. The trial

court imposed a sentence of 129 months of incarceration for the robbery




                                          6
No. 81254-8-I/7


conviction and 116 months of incarceration for the unlawful possession of a

firearm conviction, to run concurrently.

        Sullivan appeals.

                                                II

        Sullivan contends that the trial court erred by admitting certain evidence

tending to prove that he participated in a shooting approximately 25 minutes after

the robbery occurred. According to Sullivan, the trial court should have excluded

this evidence pursuant to ER 404(b) because (1) the evidence was unrelated to

the charge of first degree robbery, and (2) any relevance of the evidence was

outweighed by its prejudicial effect. Because the evidence was material to

elements of both crimes charged, we disagree.2

                                                A

        When the admissibility of evidence is challenged by invocation of ER

404(b), we review a trial court’s ruling to admit or exclude the evidence for abuse

of discretion. State v. Fisher, 165 Wn.2d 727, 745, 202 P.3d 937 (2009). A trial

court abuses its discretion when its decision is manifestly unreasonable or based

on untenable grounds or reasons. State v. Taylor, 193 Wn.2d 691, 697, 444

P.3d 1194 (2019).



        2  The trial proceeding was bifurcated with regard to the robbery and unlawful possession
of a firearm charges. The only evidence admitted during the proceeding on the unlawful
possession of a firearm charge was a stipulation that Sullivan had previously been convicted of a
serious offense. Moreover, prior to deliberating on the unlawful possession of a firearm charge,
the trial court instructed the jury that “[t]he evidence that you are to consider during your
deliberations consists of the testimony that you have heard from witnesses, stipulations and the
exhibits that I have admitted during the trial.” Jury Instruction 1. Thus, when determining whether
Sullivan was guilty of unlawful possession of a firearm, the jury was to consider the evidence
admitted during the proceeding on the robbery charge. Accordingly, we consider the disputed
evidence with regard to both crimes charged.


                                                7
No. 81254-8-I/8


                                        B

      As a general rule, “[a]ll relevant evidence is admissible.” ER 402. One

exception to this general rule is provided by ER 404(b), which states:

      Evidence of other crimes, wrongs, or acts is not admissible to prove
      the character of a person in order to show action in conformity
      therewith. It may, however, be admissible for other purposes, such
      as proof of motive, opportunity, intent, preparation, plan,
      knowledge, identity, or absence of mistake.

      In determining whether evidence of other misconduct is admissible under

ER 404(b),

      the trial court must (1) find by a preponderance of the evidence that
      the misconduct occurred, (2) identify the purpose for which the
      evidence is sought to be introduced, (3) determine whether the
      evidence is relevant to prove an element of the crime charged, and
      (4) weigh the probative value against the prejudicial effect.

State v. Vy Thang, 145 Wn.2d 630, 642, 41 P.3d 1159 (2002).

      “This analysis must be conducted on the record, and if the evidence is

admitted, a limiting instruction is required.” State v. Arredondo, 188 Wn.2d 244,

257, 394 P.3d 348 (2017).

      However, not all evidence tending to prove that a defendant engaged in

misconduct falls within the ambit of ER 404(b). As a noted scholar has

explained, ER 404(b) does not restrict evidence of acts that are closely

associated with the crime charged:

      Under ER 404(b), a defendant’s prior misconduct is inadmissible to
      show propensity but may be admissible for some other limited
      purpose, such as showing motive or a common scheme or plan.
             By time-honored tradition and case law, the rule does not
      bar evidence of misconduct that is close in time to the crime
      presently charged and directly relevant to proving the crime
      presently charged.




                                        8
No. 81254-8-I/9


              One way of looking at this aspect of the rule is to say that
       misconduct closely associated with the crime charged is simply not
       prior misconduct at all, so ER 404(b) is out of the picture. Another
       way of looking at the rule is to give it a Latin name—the res gestae
       theory—and refer to it as another exception to the general rule that
       prior misconduct is inadmissible. Either way, the evidence is
       admissible unless it is barred by some other rule.

5 KARL B. TEGLAND, WASHINGTON PRACTICE: EVIDENCE LAW AND PRACTICE §

404.18, at 527 (6th ed. 2016).

       Our cases are consistent with this analysis. Indeed, we have previously

explained that “[a] defendant cannot insulate himself by committing a string of

connected offenses and then argue that the evidence of the other uncharged

crimes is inadmissible because it shows the defendant’s bad character, thus

forcing the State to present a fragmented version of the events.” State v. Lillard,

122 Wn. App. 422, 431, 93 P.3d 969 (2004).

       In Lillard, we described evidence of this sort as being admissible as an

exception to ER 404(b): “Under the res gestae or ‘same transaction’ exception to

ER 404(b), evidence of other crimes or bad acts is admissible to complete the

story of a crime or to provide the immediate context for events close in both time

and place to the charged crime.” 122 Wn. App. at 432.

       More recently, however, we have clarified that “res gestae evidence ‘more

appropriately falls within ER 401’s definition of “relevant” evidence, which is

generally admissible under ER 402,’ rather than an exception to propensity

evidence under ER 404(b).” State v. Dillon, 12 Wn. App. 2d 133, 148, 456 P.3d

1199 (quoting State v. Grier, 168 Wn. App. 635, 646-47, 278 P.3d 225 (2012)),

review denied, 195 Wn.2d 1022 (2020).




                                          9
No. 81254-8-I/10


        In Grier, the court explained that “characterizing the ‘res gestae’ rule as an

exception to ER 404(b) is indefinite, is prone to abuse, and ‘tends merely to

obscure’ ER 404(b) analysis.” 168 Wn. App. at 645 n.19 (quoting United States

v. Krezdorn, 639 F.2d 1327, 1332 (5th Cir. 1981)). The court also noted that the

“judicially created ‘res gestae’ exception bears little or no resemblance to the

specific exceptions that ER 404(b) enumerates, inviting contemplation of the

ejusdem generis rule of statutory construction.” Grier, 168 Wn. App. at 645

(footnote omitted). This rule of statutory construction provides that “‘[w]hen a

general word or phrase follows a list of specifics, the general word or phrase will

be interpreted to include only items of the same type as those listed.’” Grier, 168

Wn. App. at 645-46 (quoting BLACK’S LAW DICTIONARY 556 (8th ed. 2004)). In the

context of ER 404(b),

        [e]xcept for identity, the[] enumerated exceptions concern the
        defendant’s state of mind or thought process. In contrast, “res
        gestae” evidence pertains to the factual context of the crime, not to
        the defendant’s mindset. In our view, “res gestae” evidence is so
        unlike the expressly listed ER 404(b) exceptions that considering
        “res gestae” evidence to be an ER 404(b) exception contravenes
        the ejusdem generis doctrine.

Grier, 168 Wn. App. at 646.

        In sum, evidence that completes the story of the crime charged or

provides immediate context for events close in both time and place to that crime

is not subject to the requirements of ER 404(b). Such evidence is not of other

misconduct of the type addressed in ER 404(b).3 See Grier, 168 Wn. App. at

647.


        3 We note that “Rule 404(b) restricts evidence of prior misconduct regardless of whether
it occurred before or after the conduct for which the defendant is presently charged.” 5 TEGLAND,


                                               10
No. 81254-8-I/11


                                                  C

        Turning to the evidentiary challenge at issue, ER 404(b) does not apply to

the evidence in question. Prior to trial, Sullivan moved to exclude certain

evidence tending to prove that he was involved in a shooting that occurred

roughly 25 minutes after the robbery. His motion requested that the trial court

“exclude any evidence of the murder, which includes but is not limited to the shell

casings, the autopsy reports of both of the deceased and any mention of any

person being shot or murdered at the Skyway Bowling Alley on the date of this

incident.”

        During a pretrial hearing on Sullivan’s request, the trial court denied the

motion to exclude, reasoning that the evidence was admissible as being material

to elements of both crimes charged and as res gestae evidence:

                THE COURT: . . . I think the presence of the bullets -- not
        just the shell casing but the bullets -- is evidence that arguably
        supports an essential element of the State’s case both as to the
        robbery in the first-degree prongs. Certainly as to the firearm
        enhancement and then also to the unlawful possession count. And
        so there is going to be factual questions in this case about the
        presence of one or more guns during the robbery, the presence of
        one or more guns during the alleged shootout in the smoking area,
        and maybe the presence of guns in between that span and where
        they might have come from and their origins, and so forth. And Mr.
        Sullivan, my understanding of his defense is that he denies
        possessing a gun. He denies possessing a firearm and that the
        objects that we may see in those videos -- either he has nothing in
        his hand or they weren’t guns. And the burden is going to be on
        the State to prove that they were, and that they weren’t just gun-like
        objects but that they were guns.


supra, § 404.11, at 498; accord State v. Bradford, 56 Wn. App. 464, 467, 783 P.2d 1133 (1989)
(“ER 404(b) applies to evidence of other crimes or acts regardless of whether they occurred
before or after the alleged crime for which the defendant is being tried.” (footnote omitted)). To
avoid any ambiguity arising from the term “prior misconduct”—and because ER 404(b) uses the
term “other,” rather than the term “prior,” when referencing the type of evidence that falls within its
ambit—we use the term “other misconduct.”


                                                  11
No. 81254-8-I/12


             And so I agree with the State that the shell casings, while
      they are evidence that supports -- arguably supports the State’s
      case, there is alternative theories as to why they might be there.
      And so the bullets are also direct or circumstantial evidence that
      are probative of whether Mr. Sullivan had a firearm. And I don’t see
      ER 403 as a basis for excluding evidence of the shell casings,
      evidence of the bullets, and frankly unless there is a stipulation
      about where those bullets came from and the chain of custody,
      then I don’t see a way that those bullets could be introduced into
      evidence without discussing the fact that they came from an
      autopsy. And frankly, I agree with the res gestae argument of the
      State that the events of that evening, early morning, whenever it
      was, are between three maybe four individuals who were at the
      Skyway Bowl and had these interactions over the course of that
      period during that day. The alleged robbery, Mr. Gantz leaving,
      allegedly coming back, whether he leaves and gets it done or
      comes back, whether there is an altercation, and then the resulting
      deaths are all part of the body of evidence in this case, all part of
      the story of this case. And to come up with a ruling that somehow
      excises Mr. Gantz from the story or what Mr. Sullivan is allegedly
      doing in the video when he is coming back into the bar from the
      smoking area, you know, telling that, explaining that without Mr.
      Gantz or the bullets or the shell casing I just think is not plausible. I
      don’t see a way to do that without requiring that not just the State
      but also the Defense completely butcher up the facts of the case
      and tell it in snippets that are awkward and potentially
      incomprehensible and confusing to the jury. So I’m denying the
      Defense’s motion to exclude.

      The trial court did not abuse its discretion by denying Sullivan’s motion to

exclude. Robbery in the first degree may be proved by demonstrating that the

defendant was armed with a deadly weapon during the robbery:

      (1) A person is guilty of robbery in the first degree if:
             (a) In the commission of a robbery or of immediate flight
      therefrom, he or she:
             (i) Is armed with a deadly weapon.

RCW 9A.56.200.

      “[A] firearm is considered a deadly weapon whether loaded or unloaded.”

State v. Schelin, 147 Wn.2d 562, 567 n.2, 55 P.3d 632 (2002) (plurality opinion).




                                         12
No. 81254-8-I/13


       Additionally, unlawful possession of a firearm in the first degree requires a

showing that the defendant “owns, has in his or her possession, or has in his or

her control any firearm.” RCW 9.41.040(1)(a). “‘Firearm’ means a weapon or

device from which a projectile or projectiles may be fired by an explosive such as

gunpowder.” RCW 9.41.010(11).

       The bullet casings and bullets were evidence that was material to

elements of both crimes charged. This evidence tended to prove that Sullivan

possessed a firearm during the times in question. Indeed, the bullet casings and

bullets were directly relevant to whether Sullivan possessed “a weapon or device

from which a projectile or projectiles may be fired by an explosive such as

gunpowder.” RCW 9.41.010(11).

       This evidence was also material to whether Sullivan was armed with a

deadly weapon during the robbery. In the enlarged image from the video

captured by the bystander, Sullivan is seen pressing an object, located on the

exterior of his shirt, against his stomach and under his crossed hands. The bullet

casings and bullets, along with the video surveillance footage of Sullivan in the

bar lounge at the time surrounding the shooting, tend to prove that this object

was a firearm. Additionally, the evidence tending to prove that Robinson and

Gantz died from gunshot wounds was necessary to provide context for the

evidence of bullet casings, bullets, and video footage of Sullivan inside the bar

lounge at the time surrounding the shooting.

       The evidence was material to an element of both crimes charged. It was

not evidence of other misconduct. As such, ER 404(b) did not apply.




                                         13
No. 81254-8-I/14


        Sullivan’s assignment of error fails.4

                                                III

        Sullivan next asserts that sufficient evidence does not support a finding

that either he or Robinson was armed with a deadly weapon during the robbery.

Accordingly, Sullivan avers, the State failed prove one of the alternative means of

robbery in the first degree and the verdict cannot be sustained. We disagree.

        Criminal defendants have a right to a unanimous jury verdict. W ASH.

CONST. art. I, § 21. However, our Supreme Court has explained that, “[i]n

alternative means cases, where the criminal offense can be committed in more

than one way, . . . an expression of jury unanimity is not required provided each

alternative means presented to the jury is supported by sufficient evidence.”

State v. Sandholm, 184 Wn.2d 726, 732, 364 P.3d 87 (2015). When there is no

particularized expression of jury unanimity and “insufficient evidence supports

one or more of the alternative means presented to the jury, the conviction will not

be affirmed.” Sandholm, 184 Wn.2d at 732.

        In reviewing the sufficiency of the evidence for a conviction, we view the

evidence in the light most favorable to the State, draw all reasonable inferences

from the evidence in the State’s favor, and interpret the evidence most strongly

against the defendant. State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068

(1992). A claim of insufficiency admits the truth of both the State’s evidence and




        4 Sullivan also asserts that the trial court erred by admitting the evidence under ER 403.

“We review a trial court’s ruling under ER 403 for abuse of discretion.” Taylor, 193 Wn.2d at 697.
Because the evidence was material to elements of both crimes charged, the evidence had
substantial probative value. There was virtually no unfair prejudice to Sullivan’s defense that
arose from its admission.


                                               14
No. 81254-8-I/15


all reasonable inferences from the evidence. Salinas, 119 Wn.2d at 201.

Evidence is sufficient when “any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia,

443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).

       A person commits robbery in the first degree when, among other things,

the defendant or an accomplice was armed with a deadly weapon or the

defendant or an accomplice inflicted bodily injury. See RCW 9A.56.200; State v.

Davis, 35 Wn. App. 506, 509, 667 P.2d 1117 (1983), aff’d, 101 Wn.2d 654, 682

P.2d 883 (1984). Sullivan does not contest that sufficient evidence supports a

finding that Robinson inflicted bodily injury on the robbery victim. Thus, we must

determine whether sufficient evidence was adduced to support a jury

determination that either Sullivan or Robinson was armed with a deadly weapon

during the robbery.

       “To prove that a defendant is ‘armed,’ the State must show that ‘he or she

is within proximity of an easily and readily available deadly weapon for offensive

or defensive purposes and [that] a nexus is established between the defendant,

the weapon, and the crime.’” State v. Houston-Sconiers, 188 Wn.2d 1, 17, 391

P.3d 409 (2017) (alteration in original) (internal quotation marks omitted) (quoting

State v. O’Neal, 159 Wn.2d 500, 503-04, 150 P.3d 1121 (2007)). “Such a nexus

exists when the defendant and the weapon are ‘in close proximity’ at the relevant

time.” Houston-Sconiers, 188 Wn.2d at 17 (quoting State v. Gurske, 155 Wn.2d

134, 141, 118 P.3d 333 (2005)). “Sufficient evidence of nexus exists ‘[s]o long as

the facts and circumstances support an inference of a connection between the




                                        15
No. 81254-8-I/16


weapon, the crime, and the defendant.’” Houston-Sconiers, 188 Wn.2d at 17

(alteration in original) (quoting State v. Easterlin, 159 Wn.2d 203, 210, 149 P.3d

366 (2006)). “One should examine the nature of the crime, the type of weapon,

and the circumstances under which the weapon is found (e.g., whether in the

open, in a locked or unlocked container, in a closet on a shelf, or in a drawer).”5

Schelin, 147 Wn.2d at 570.

        Sufficient evidence supports a finding that Sullivan was armed with a

deadly weapon during the robbery. First, a rational trier of fact could infer that,

during the robbery, Sullivan had a firearm located on the exterior of his shirt and

pressed against his stomach under his crossed hands. An enlarged image from

the video captured by the bystander depicts Sullivan pressing an object, located

on the exterior of his shirt, against his stomach and under his crossed hands.

Detective Thompson testified that, in his opinion, this object was a firearm:

                 [DETECTIVE THOMPSON:] So you can see the flat, square
        shape of what I believe to be a gun here in his waist.
                 [THE STATE:] And could you describe for the record where
        it is that you are pointing?
                 [DETECTIVE THOMPSON:] It is not easy to see in this size
        but on the computer you can blow it up so it’s larger but it is right
        kind of where his arms are crossed. Just above that, you can see
        the flat part of what I believe to be the handle of a handgun.




        5 The trial court properly instructed the jury as to when a person is armed with a firearm:
                 A person is armed with a firearm if, at the time of the commission of the
        crime, the firearm is easily accessible and readily available for offensive or
        defensive use. The State must prove beyond a reasonable doubt that there was
        a connection between the firearm and the defendant or an accomplice. The
        State must also prove beyond a reasonable doubt that there was a connection
        between the firearm and the crime. In determining whether these connections
        existed, you should consider, among other factors, the nature of the crime and
        the circumstances surrounding the commission of the crime, including the
        location of the weapon at the time of the crime.
Jury Instruction 27.


                                                16
No. 81254-8-I/17


       Additionally, approximately one minute after the robbery, video footage

from inside the bowling alley captured the outline of an object that was

underneath Sullivan’s shirt and located at his right hip. Then, approximately 25

minutes after the robbery, video footage from inside the bar lounge at the time

surrounding the shooting captured Sullivan, with his right arm extended forward,

holding an object, which resembled a pistol, in his right hand.

       In addition, six .40 caliber bullet casings, which were manufactured by

Hornady, were recovered from the scene of the shooting. Gantz was killed by a

.40 caliber bullet, which, according to a forensic scientist, appeared to be

manufactured by Hornady. Yet no .40 caliber firearm was recovered from the

scene of the shootings. Five days after the shooting, police officers found, inside

a garbage bag at an apartment inhabited by Sullivan’s girlfriend, three .40 caliber

Hornady bullets, an empty box of ammunition, and mail addressed to Sullivan.

       In light of all of this evidence, a rational trier of fact could have concluded

that the object located under Sullivan’s crossed hands during the robbery was a

firearm, which was also a deadly weapon.

       Second, sufficient evidence was adduced to establish a nexus between

the weapon and the robbery. Based on the location of the firearm during the

robbery, a rational trier of fact could have concluded that the firearm was used by

Sullivan to (1) induce fear in the victim while he was being robbed, (2) encourage

Robinson in committing the robbery, or (3) prepare Sullivan in the event that

Robinson needed further assistance in consummating the robbery.

       Sullivan’s assignment of error fails.




                                          17
No. 81254-8-I/18


                                          IV

       Sullivan also contends that sufficient evidence does not support a jury

determination that he committed robbery in the first degree as either a principal

or an accomplice. We disagree.

       Under RCW 9A.08.020, a person is an accomplice to a crime if he or she

knowingly “[s]olicits, commands, encourages, or requests” the commission of the

crime or “[a]ids or agrees to aid” in the planning or commission thereof. “Mere

presence of the defendant without aiding the principal—despite knowledge of the

ongoing criminal activity—is not sufficient to establish accomplice liability.” State

v. Truong, 168 Wn. App. 529, 540, 277 P.3d 74 (2012). However, “[a]id can be

accomplished by being present and ready to assist.” State v. Collins, 76 Wn.

App. 496, 501-02, 886 P.2d 243 (1995). Additionally, “it is encouragement plus

the intent of the bystander to encourage that constitutes abetting.” In re Welfare

of Wilson, 91 Wn.2d 487, 492, 588 P.2d 1161 (1979).

       Here, sufficient evidence supports a jury determination that Sullivan was

present and either ready to assist or intended to encourage Robinson in

committing the robbery. As already explained, sufficient evidence supports a

finding that Sullivan was armed with a deadly weapon during the robbery.

Moreover, the evidence was that Sullivan moved to a position whereby—

standing at the victim’s feet—he loomed over the victim as and after Robinson

beat the victim while on the ground. A rational trier of fact could infer that, by

being so armed and positioned, Sullivan either was ready to assist or intended to

encourage Robinson in using force to take property from the victim’s wallet.




                                          18
No. 81254-8-I/19


        Accordingly, sufficient evidence supported a jury determination that

Sullivan was an accomplice to the robbery.

                                                 V

        In a statement of additional grounds,6 Sullivan contends that the trial judge

violated what Washington case law has termed “the appearance of fairness

doctrine.”7 In turn, Sullivan asserts, his due process right to a fair trial was

violated and his convictions should be reversed. Because the trial judge did not

violate the appearance of fairness doctrine, we rule against Sullivan’s argument.

        Criminal defendants have a due process right to a fair trial by an impartial

judge. U.S. CONST. amends. V, VI, XIV; W ASH. CONST. art. I, § 22. “Pursuant to

the appearance of fairness doctrine, a judicial proceeding is valid if a reasonably

prudent, disinterested observer would conclude that the parties received a fair,

impartial, and neutral hearing.” State v. Solis-Diaz, 187 Wn.2d 535, 540, 387

P.3d 703 (2017). “The law requires more than an impartial judge; it requires that

the judge also appear to be impartial.” Solis-Diaz, 187 Wn.2d at 540. “The test

for determining whether the judge’s impartiality might reasonably be questioned

is an objective test that assumes a reasonable observer knows and understands

all the relevant facts.” Solis-Diaz, 187 Wn.2d at 540. “A party asserting a

violation of the doctrine must produce sufficient evidence demonstrating bias,

such as personal or pecuniary interest on the part of the decision maker; mere


        6On June 2, 2021, Sullivan filed (1) a motion to file a late statement of additional
grounds, and (2) a statement of additional grounds. Because an order of our Supreme Court
suspended the time requirements for filing certain motions under the Rules of Appellate
Procedure, Order, No. 25700-B-611 In the Matter of the Suspension of RAP 18.8(b) and (c) in
Response by Washington State Appellate Courts to the COVID-19 Public Health Emergency
(Wash. Apr. 2, 2020), we grant Sullivan’s motion to file a late statement of additional grounds.
       7 See, e.g., State v. Gamble, 168 Wn.2d 161, 187, 225 P.3d 973 (2010).




                                                19
No. 81254-8-I/20


speculation is not enough.” In re Pers. Restraint of Haynes, 100 Wn. App. 366,

377 n.23, 996 P.2d 637 (2000).

       Sullivan asserts that the trial judge violated the appearance of fairness

doctrine during a pretrial hearing on Sullivan’s motion to exclude certain

evidence. During the hearing, Sullivan’s counsel argued that evidence tending to

prove that Sullivan was involved in a shooting should be excluded with regard to

the charge of unlawful possession of a firearm.

       In response, the trial judge stated:

       That seems pretty extraordinary to me, Mr. Davenport, that you
       could argue that someone who discharges a weapon -- that the
       shell casings would be inadmissible in a firearm charge -- putting
       aside the robbery -- that the presence of shell casings would be
       inadmissible in a firearm possession trial because of 404(b) theory,
       which it sounds like you are arguing. Or a 403, that it is prejudicial
       because it suggests that a person is shooting into a crowded public
       area. I think that would need some pretty strong authority for the
       proposition that the shell casings are inadmissible to prove that
       there was a gun. And the only thing the State can rely on is grainy
       video or whatever. That seems pretty extraordinary.

       Sullivan contends that “the trial court voiced his bias prejudice [sic] opinion

by stating ‘seems pretty extraordinary to me, Mr. Davenport, that you could argue

that someone who discharges a weapon.’” According to Sullivan, ‘[t]he trial court

indicated Mr. Sullivan shot or for verbatim words discharged a weapon” and, in

turn, “plac[ed] guilt on Mr. Sullivan for a crime he’s not charged of committing,

violating the appearance of fairness doctrine and Mr. Sullivan’s Due Process

Rights.”

       To the contrary, the trial judge did not express an opinion as to whether

Sullivan was guilty of any offense. Rather, the trial judge merely explained why




                                         20
No. 81254-8-I/21


the 9 mm and .40 caliber bullet casings were material to whether Sullivan (1)

possessed a firearm, and (2) was armed with a deadly weapon during the

robbery.

        The evidence suggested that either one or both of the decedents were the

source of the 9 mm bullet casings. No .40 caliber firearm was found at the scene

of the shootings. Yet video footage from inside the bowling alley around the time

of the shooting depicts Sullivan holding an object that resembled a pistol in his

right hand. Further, police officers discovered .40 caliber bullets, along with mail

addressed to Sullivan, in a garbage bag at an apartment inhabited by Sullivan’s

girlfriend. The jury was instructed: “A ‘firearm’ is a weapon or device from which

a projectile may be fired by an explosive such as gunpowder.” Jury Instruction

12.8 The .40 caliber bullet casings, then, tended to prove that Sullivan

possessed a firearm.

        Next, whether Sullivan possessed a firearm at the time of the shooting

was material to whether the object located underneath his shirt and at his right

hip approximately one minute after the robbery was a firearm. This, in turn, was

material to whether the object under Sullivan’s hands during the robbery was a

firearm. Thus, the 9 mm and .40 caliber bullet casings were ultimately material to

whether Sullivan was armed with a deadly weapon during the robbery.9



        8  This language mirrors the language from both the relevant Washington pattern jury
instruction and statute. The pattern jury instruction reads: “A ‘firearm’ is a weapon or device from
which a projectile may be fired by an explosive such as gunpowder.” 11 W ASHINGTON PRACTICE:
W ASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 2.10.01 (4th ed. 2016). Likewise, RCW
9.41.010(11) states: “‘Firearm’ means a weapon or device from which a projectile or projectiles
may be fired by an explosive such as gunpowder.”
         9 The jury was instructed that “[a] firearm, whether loaded or unloaded is a deadly

weapon.” Jury Instruction 15.


                                                21
No. 81254-8-I/22


      The trial court did not violate the appearance of fairness doctrine.

                                        VI

      Sullivan requests that we remand the matter for resentencing in light of

our Supreme Court’s decision in State v. Blake, 197 Wn.2d 170, 481 P.3d 521

(2021). Because resentencing appears to be warranted, we remand the cause to

the superior court for Sullivan to be sentenced in a manner consistent with the

Blake decision.

      The convictions are affirmed. The sentences are reversed. The cause is

remanded to the superior court for further proceedings consistent with this

opinion.




WE CONCUR:




                                        22